EX-99.1 For Additional Information, please contact COMM 2014-CCRE15 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-CCRE15 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Defeased Loan Detail 27 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services Midland Loan Services Park Bridge Lender Services LLC 60 Wall Street A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. 600 Third Avenue New York, NY 10005 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 40th Floor Overland Park, KS 66210 Overland Park, KS 66210 New York, NY 10016 Contact: Contact: Helaine M. Kaplan Heather Wagner Contact: Heather Wagner Contact: David Rodgers Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 27 Certificate Distribution Detail Pass-Through Class (2) CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 12591RAW0 1.218000% 45,918,000.00 15,118,235.28 853,829.69 15,345.01 0.00 0.00 869,174.70 14,264,405.59 30.97% A-2 12591RAX8 2.928000% 301,405,000.00 301,405,000.00 0.00 735,428.20 0.00 0.00 735,428.20 301,405,000.00 30.97% A-SB 12591RAY6 3.595000% 64,708,000.00 64,708,000.00 0.00 193,854.38 0.00 0.00 193,854.38 64,708,000.00 30.97% A-3 12591RAZ3 3.796000% 80,000,000.00 80,000,000.00 0.00 253,066.67 0.00 0.00 253,066.67 80,000,000.00 30.97% A-4 12591RBA7 4.074000% 213,393,000.00 213,393,000.00 0.00 724,469.23 0.00 0.00 724,469.23 213,393,000.00 30.97% A-M 12591RBC3 4.426000% 54,166,000.00 54,166,000.00 0.00 199,782.26 0.00 0.00 199,782.26 54,166,000.00 25.42% B 12591RBD1 4.860873% 74,322,000.00 74,322,000.00 0.00 301,058.18 0.00 0.00 301,058.18 74,322,000.00 17.81% C 12591RBF6 4.910873% 41,569,000.00 41,569,000.00 0.00 170,116.74 0.00 0.00 170,116.74 41,569,000.00 13.55% D 12591RAE0 4.910873% 41,570,000.00 41,570,000.00 0.00 170,120.83 0.00 0.00 170,120.83 41,570,000.00 9.29% E 12591RAG5 4.410873% 21,414,000.00 21,414,000.00 0.00 78,712.03 0.00 0.00 78,712.03 21,414,000.00 7.10% F 12591RAJ9 4.000000% 21,415,000.00 21,415,000.00 0.00 71,383.33 0.00 0.00 71,383.33 21,415,000.00 4.90% G 12591RAL4 4.000000% 47,868,704.00 47,868,704.00 0.00 91,564.13 0.00 0.00 91,564.13 47,868,704.00 0.00% V-1 12591RAP5 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% V-2 12591RAR1 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12591RAS9 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 12591RAU4 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,007,748,708.00 976,948,939.28 853,829.69 3,004,900.99 0.00 0.00 3,858,730.68 976,095,109.59 Original Beginning Ending Class (2) CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12591RBB5 1.416953% 759,590,000.00 728,790,235.28 860,551.23 0.00 860,551.23 727,936,405.59 X-B 12591RAA8 0.023600% 157,461,000.00 157,461,000.00 3,096.75 0.00 3,096.75 157,461,000.00 X-C 12591RAC4 0.813865% 90,697,704.00 90,697,704.00 61,513.05 0.00 61,513.05 90,697,704.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The Class A-S, Class B, and Class C certificates represent their respective Regular Interests. All, a portion, or none of these Regular Interests may actually be held in the Exchangeable Class PEZ. For details on the current status of Class PEZ, please see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 27 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 12591RAW0 329.24420227 18.59466201 0.33418289 0.00000000 0.00000000 310.64954027 A-2 12591RAX8 1,000.00000000 0.00000000 2.44000000 0.00000000 0.00000000 1,000.00000000 A-SB 12591RAY6 1,000.00000000 0.00000000 2.99583328 0.00000000 0.00000000 1,000.00000000 A-3 12591RAZ3 1,000.00000000 0.00000000 3.16333338 0.00000000 0.00000000 1,000.00000000 A-4 12591RBA7 1,000.00000000 0.00000000 3.39499998 0.00000000 0.00000000 1,000.00000000 A-M 12591RBC3 1,000.00000000 0.00000000 3.68833327 0.00000000 0.00000000 1,000.00000000 B 12591RBD1 1,000.00000000 0.00000000 4.05072764 0.00000000 0.00000000 1,000.00000000 C 12591RBF6 1,000.00000000 0.00000000 4.09239433 0.00000000 0.00000000 1,000.00000000 D 12591RAE0 1,000.00000000 0.00000000 4.09239427 0.00000000 0.00000000 1,000.00000000 E 12591RAG5 1,000.00000000 0.00000000 3.67572756 0.00000000 0.00000000 1,000.00000000 F 12591RAJ9 1,000.00000000 0.00000000 3.33333318 0.00000000 0.00000000 1,000.00000000 G 12591RAL4 1,000.00000000 0.00000000 1.91281824 0.00000000 0.00000000 1,000.00000000 V-1 12591RAP5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 V-2 12591RAR1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 PEZ 12591RBE9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12591RAS9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 12591RAU4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 12591RBB5 959.45211927 1.13291543 0.00000000 958.32805275 X-B 12591RAA8 1,000.00000000 0.01966677 0.00000000 1,000.00000000 X-C 12591RAC4 1,000.00000000 0.67822059 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 27 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses A-M Regular Interest Breakdown A-M (Cert) 12591RBC3 4.426000% 54,166,000.00 54,166,000.00 0.00 199,782.26 0.00 0.00 199,782.26 54,166,000.00 A-M (PEZ) 12591RBC3 N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 54,166,000.01 54,166,000.00 0.00 199,782.26 0.00 0.00 199,782.26 54,166,000.00 B Regular Interest Breakdown B (Cert) 12591RBD1 4.860873% 74,322,000.00 74,322,000.00 0.00 301,058.18 0.00 0.00 301,058.18 74,322,000.00 B (PEZ) 12591RBD1 N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 74,322,000.01 74,322,000.00 0.00 301,058.18 0.00 0.00 301,058.18 74,322,000.00 C Regular Interest Breakdown C (Cert) 12591RBF6 4.910873% 41,569,000.00 41,569,000.00 0.00 170,116.74 0.00 0.00 170,116.74 41,569,000.00 C (PEZ) 12591RBF6 N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 41,569,000.01 41,569,000.00 0.00 170,116.74 0.00 0.00 170,116.74 41,569,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses PEZ 12591RBE9 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 27 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 976,948,939.44 978,489,060.96 853,829.69 0.00 0.00 0.00 976,095,109.75 977,736,431.21 853,829.69 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 15,345.01 0.00 15,345.01 0.00 0.00 0.00 15,345.01 0.00 A-2 08/01/2017 - 08/30/2017 30 735,428.20 0.00 735,428.20 0.00 0.00 0.00 735,428.20 0.00 A-SB 08/01/2017 - 08/30/2017 30 193,854.38 0.00 193,854.38 0.00 0.00 0.00 193,854.38 0.00 A-3 08/01/2017 - 08/30/2017 30 253,066.67 0.00 253,066.67 0.00 0.00 0.00 253,066.67 0.00 A-4 08/01/2017 - 08/30/2017 30 724,469.23 0.00 724,469.23 0.00 0.00 0.00 724,469.23 0.00 A-M 08/01/2017 - 08/30/2017 30 199,782.26 0.00 199,782.26 0.00 0.00 0.00 199,782.26 0.00 B 08/01/2017 - 08/30/2017 30 301,058.18 0.00 301,058.18 0.00 0.00 0.00 301,058.18 0.00 C 08/01/2017 - 08/30/2017 30 170,116.74 0.00 170,116.74 0.00 0.00 0.00 170,116.74 0.00 D 08/01/2017 - 08/30/2017 30 170,120.83 0.00 170,120.83 0.00 0.00 0.00 170,120.83 0.00 E 08/01/2017 - 08/30/2017 30 78,712.03 0.00 78,712.03 0.00 0.00 0.00 78,712.03 0.00 F 08/01/2017 - 08/30/2017 30 71,383.33 0.00 71,383.33 0.00 0.00 0.00 71,383.33 0.00 G 08/01/2017 - 08/30/2017 30 159,562.35 0.00 159,562.35 0.00 0.00 67,998.22 91,564.13 872,733.66 X-A 08/01/2017 - 08/30/2017 30 860,551.23 0.00 860,551.23 0.00 0.00 0.00 860,551.23 0.00 X-B 08/01/2017 - 08/30/2017 30 3,096.75 0.00 3,096.75 0.00 0.00 0.00 3,096.75 0.00 X-C 08/01/2017 - 08/30/2017 30 61,513.05 0.00 61,513.05 0.00 0.00 0.00 61,513.05 0.00 V-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V-2 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 3,998,060.24 0.00 3,998,060.24 0.00 0.00 67,998.22 3,930,062.02 872,733.66 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 27 Other Required Information Available Distribution Amount (1) 4,783,891.71 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected 30293177 7,217,062.51 343,446.05 1/6/17 Controlling Class Information 30293252 6,058,903.11 435,093.22 6/6/16 Controlling Class: G Total 13,275,965.62 778,539.27 Effective as of: 02/19/2014 Controlling Class Representative: Eightfold Real Estate Capital, L.P. Effective as of: 02/19/2014 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 27 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 4,016,796.57 Master Servicing Fee - Midland Loan Services 10,869.92 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,775.05 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CCRE Strip Fee - Cantor Commercial Real Estate Lending, L.P 2,128.47 ARD Interest 0.00 CREFC Royalty License Fee 419.45 Net Prepayment Interest Shortfall 0.00 Operating Advisor Fee - Park Bridge Lender Services, LLC 1,543.43 Net Prepayment Interest Excess 0.00 Total Fees 18,736.32 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 16.61 Total Interest Collected 4,016,796.57 ASER Amount 63,051.06 Principal: Special Servicing Fee 4,930.55 Scheduled Principal 853,829.69 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout-Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 67,998.22 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 853,829.69 Payments to Certificateholders & Others: Other: Interest Distribution 3,930,062.02 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 853,829.69 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,783,891.71 Total Funds Collected 4,870,626.26 Total Funds Distributed 4,870,626.25 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 27 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM Weighted # of Scheduled % of WAM WAC Weighted Agg. WAC State Agg. Balance Loans Balance (2) Avg DSCR (1) Props Balance (2) Avg DSCR (1) Bal. Bal. Defeased 4 42,230,005.31 4.33 16 4.9871 NAP Defeased 4 42,230,005.31 4.33 16 4.9871 NAP Alabama 1 5,161,482.58 0.53 75 5.2340 1.720000 9,999,999 or less 18 96,527,821.01 9.89 55 5.1041 1.892560 California 6 193,402,653.30 19.81 76 5.0858 1.551912 10,000,000 to 24,999,999 17 264,330,103.24 27.08 66 5.2095 1.550259 Florida 1 2,943,673.09 0.30 77 5.3470 2.570000 25,000,000 to 39,999,999 5 155,501,226.19 15.93 64 4.9177 1.510071 Idaho 2 14,300,378.53 1.47 16 4.4280 2.833478 40,000,000 to 69,999,999 1 65,000,000.00 6.66 17 4.5786 1.630000 Illinois 1 16,073,156.68 1.65 75 5.1790 1.940000 Indiana 5 76,918,346.12 7.88 76 5.1815 1.336229 70,000,000 or greater 4 352,505,954.00 36.11 61 4.3233 1.363410 Louisiana 2 22,328,176.72 2.29 50 4.8820 1.736225 Totals 49 976,095,109.75 100.00 57 4.7809 1.517706 Michigan 2 7,330,008.00 0.75 76 4.9150 1.700000 Mississippi 1 2,853,560.53 0.29 77 5.5170 1.550000 Nevada 3 11,158,419.37 1.14 75 5.5289 1.960118 New Jersey 1 19,401,498.32 1.99 13 5.5200 1.430000 New Mexico 1 34,967,818.78 3.58 76 5.0175 1.570000 New York 5 234,661,294.42 24.04 38 3.8944 1.308141 North Carolina 4 21,619,089.18 2.21 62 5.1581 1.948368 North Dakota 2 22,800,355.78 2.34 45 5.5208 0.127913 Ohio 1 4,274,022.33 0.44 77 5.3690 1.330000 Oklahoma 2 11,286,541.58 1.16 77 5.5925 1.060120 Oregon 1 13,279,865.60 1.36 76 5.3650 2.060000 South Carolina 1 24,592,268.72 2.52 76 4.9800 1.520000 Tennessee 4 30,705,491.78 3.15 16 4.1023 1.840000 Texas 11 126,276,240.11 12.94 68 4.9891 1.734088 See footnotes on last page of this section. Virginia 1 27,811,119.93 2.85 75 5.0700 1.290000 Washington 1 3,039,977.95 0.31 76 5.5120 1.900000 Washington, DC 1 6,679,665.04 0.68 76 5.2000 1.660000 Totals 64 976,095,109.75 100.00 57 4.7809 1.517706 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) % of % of Debt Service # of Scheduled WAM WAC Weighted Property # of Scheduled Agg. WAM WAC Weighted Agg. Coverage Ratio Loans Balance Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 4 42,230,005.31 4.33 16 4.9871 NAP Defeased 4 42,230,005.31 4.33 16 4.9871 NAP 1.19 or less 5 141,488,781.94 14.50 35 3.5545 0.899901 Industrial 6 58,211,378.04 5.96 54 5.2402 1.556252 1.20 to 1.29 3 103,670,826.55 10.62 76 4.9974 1.288304 Lodging 9 83,951,562.79 8.60 52 4.9926 1.930776 1.30 to 1.39 2 14,853,952.95 1.52 76 5.1856 1.337123 Mixed Use 2 19,627,701.24 2.01 76 5.2475 1.528064 1.40 to 1.49 6 183,665,554.57 18.82 69 5.1370 1.420910 Mobile Home Park 8 104,005,954.00 10.66 76 4.9873 1.812638 1.50 to 1.59 8 127,326,766.95 13.04 74 5.0586 1.543588 Multi-Family 19 236,352,924.21 24.21 46 4.9165 1.502374 1.60 to 1.69 3 108,065,027.93 11.07 41 4.7959 1.625120 Office 7 303,698,523.34 31.11 76 5.0155 1.423847 1.70 to 1.79 4 110,313,229.86 11.30 66 4.9255 1.712822 Other 1 85,000,000.00 8.71 15 2.3000 1.030000 1.80 to 1.89 1 30,705,491.78 3.15 16 4.1023 1.840000 Retail 7 37,710,135.15 3.86 76 5.3241 1.583847 1.90 to 1.99 3 34,246,179.95 3.51 76 5.1692 1.918774 Self Storage 1 5,306,925.67 0.54 75 5.3940 1.480000 2.00 or greater 10 79,529,291.96 8.15 58 5.1022 2.374084 Totals 64 976,095,109.75 100.00 57 4.7809 1.517706 Totals 49 976,095,109.75 100.00 57 4.7809 1.517706 Note Rate Seasoning % of Note # of Scheduled % of WAM Weighted # of Scheduled WAM Weighted Agg. WAC Seasoning Agg. WAC Rate Loans Balance (2) Avg DSCR (1) Loans Balance (2) Avg DSCR (1) Bal. Bal. Defeased 4 42,230,005.31 4.33 16 4.9871 NAP Defeased 4 42,230,005.31 4.33 16 4.9871 NAP 4.2499% or less 2 115,705,491.78 11.85 15 2.7783 1.244955 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.2500% to 4.4999% 4 29,318,167.44 3.00 16 4.4280 2.379070 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 2 66,713,258.22 6.83 19 4.5803 1.652086 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% or greater 37 722,128,187.00 73.98 72 5.1226 1.509190 37 to 48 months 45 933,865,104.44 95.67 59 4.7716 1.513969 Totals 49 976,095,109.75 100.00 57 4.7809 1.517706 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 49 976,095,109.75 100.00 57 4.7809 1.517706 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) % of Anticipated Remaining # of Scheduled WAM WAC Weighted Agg. Term (2) Loans Balance (2) Avg DSCR (1) Bal. Defeased 4 42,230,005.31 4.33 16 4.9871 NAP 60 months or less 11 259,078,305.15 26.54 16 3.9144 1.465034 61 months or greater 34 674,786,799.29 69.13 76 5.1007 1.532757 Totals 49 976,095,109.75 100.00 57 4.7809 1.517706 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI % of Remaining Amortization # of Scheduled WAM Weighted Age of Most # of Scheduled % of WAM Weighted Agg. WAC Agg. Term Loans Balance (2) Avg DSCR (1) Recent NOI Loans Balance (2) WAC Avg DSCR (1) Bal. Bal. Defeased 4 42,230,005.31 4.33 16 4.9871 NAP Defeased 4 42,230,005.31 4.33 16 4.9871 NAP Interest Only 3 166,500,000.00 17.06 22 3.4938 1.400991 Underwriter's Information 4 220,712,975.94 22.61 53 3.9891 1.288913 120 months or less 0 0.00 0.00 0 0.0000 0.000000 1 year or less 40 648,152,128.50 66.40 66 5.0574 1.578970 121 months or more 42 767,365,104.44 78.62 67 5.0488 1.538483 1 to 2 years 1 65,000,000.00 6.66 17 4.5786 1.630000 Totals 49 976,095,109.75 100.00 57 4.7809 1.517706 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 49 976,095,109.75 100.00 57 4.7809 1.517706 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30306491 1 OF Sunnyvale CA 476,922.60 0.00 5.035% N/A 1/6/24 N 110,000,000.00 110,000,000.00 9/6/17 30293134 2 MH Various Various 370,356.80 0.00 4.915% N/A 1/1/24 N 87,505,954.00 87,505,954.00 9/1/17 30306490 3 98 New York NY 162,916.67 0.00 2.300% 12/6/18 12/6/26 N 85,000,000.00 85,000,000.00 9/6/17 30306494 4 OF New York NY 296,687.22 0.00 4.922% N/A 1/6/24 N 70,000,000.00 70,000,000.00 9/6/17 30293239 5 MF New York NY 256,274.42 0.00 4.579% N/A 2/5/19 N 65,000,000.00 65,000,000.00 8/5/17 30293155 6 OF Los Angeles CA 160,291.34 42,186.40 5.110% N/A 1/6/24 N 36,427,549.29 36,385,362.89 9/6/17 30306482 7 OF Albuquerque NM 151,289.06 47,730.85 5.018% N/A 1/6/24 N 35,015,549.63 34,967,818.78 9/6/17 30293057 8 MF Various TN 108,631.36 46,171.42 4.102% N/A 1/5/19 N 30,751,663.20 30,705,491.78 9/5/17 30292948 9 OF Winchester VA 121,583.62 37,772.64 5.070% N/A 12/5/23 N 27,848,892.57 27,811,119.93 9/5/17 30306476 10 OF Santa Monica CA 105,750.52 76,409.68 4.990% 2/6/24 1/6/31 N 24,610,631.42 24,534,221.74 9/6/17 30306483 11 MF Indianapolis IN 117,570.23 32,697.54 5.320% N/A 2/6/24 N 25,664,130.35 25,631,432.81 9/6/17 30306472 12 MF North Charleston SC 105,577.28 27,385.41 4.980% N/A 1/6/24 N 24,619,654.13 24,592,268.72 9/6/17 30306484 13 IN Indianapolis IN 104,245.72 27,795.62 5.107% N/A 11/6/23 N 23,704,630.02 23,676,834.40 9/6/17 30306495 14 IN South Brunswick NJ 92,337.37 24,316.75 5.520% N/A 10/6/18 N 19,425,815.07 19,401,498.32 9/6/17 30306473 15 RT Clarksville IN 75,184.41 22,767.88 5.120% N/A 1/6/24 N 17,052,916.17 17,030,148.29 9/6/17 30306485 16 LO Chicago IL 71,776.59 21,351.85 5.179% N/A 12/6/23 N 16,094,508.53 16,073,156.68 9/6/17 30293182 17 MH Orange CA 76,305.85 0.00 5.370% N/A 1/6/24 N 16,500,000.00 16,500,000.00 9/6/17 30306486 18 OF Decatur GA 62,441.62 20,809.92 4.728% N/A 12/6/18 N 15,336,896.74 15,316,086.82 9/6/17 30306474 19 IN Various Various 66,418.20 20,355.48 5.090% N/A 1/6/24 N 15,153,400.80 15,133,045.32 9/6/17 30293177 20 MF Williston ND 59,877.67 48,251.15 5.706% N/A 1/6/19 N 12,186,357.91 12,138,106.76 9/6/16 1/6/17 7,217,062.51 13 30293249 21 LO Spartanburg SC 57,468.28 25,536.75 5.142% N/A 2/5/19 N 12,978,872.46 12,953,335.71 9/5/17 30293124 22 LO Springfield OR 61,429.12 16,879.60 5.365% N/A 1/6/24 N 13,296,745.20 13,279,865.60 9/6/17 30293185 23 MU Bronx NY 58,895.52 25,180.97 5.272% N/A 1/6/24 N 12,973,217.17 12,948,036.20 7/6/17 30306493 24 MF Fort Worth TX 55,188.37 17,049.53 5.070% N/A 1/6/19 N 12,640,970.64 12,623,921.11 9/6/17 30293253 25 LO Lafayette LA 55,824.25 15,962.23 5.250% N/A 2/1/24 N 12,348,222.21 12,332,259.98 9/1/17 30293150 26 MF Houston TX 54,422.87 15,706.30 5.060% N/A 1/6/24 N 12,490,266.78 12,474,560.48 9/6/17 30293252 27 MF Dickinson ND 49,002.89 54,620.54 5.310% N/A 2/6/24 N 10,716,869.56 10,662,249.02 2/6/16 6/6/16 6,058,903.11 6 30293175 28 MF Bloomington IN 46,626.29 13,175.94 5.112% N/A 1/6/24 N 10,593,106.56 10,579,930.62 9/6/17 30306477 29 LO Baton Rouge LA 38,169.08 14,333.42 4.428% N/A 1/6/19 N 10,010,250.16 9,995,916.74 9/6/17 30306487 30 MF Dallas TX 48,831.59 0.00 5.479% N/A 2/6/24 N 10,350,000.00 10,350,000.00 9/6/17 30306492 31 MF New Orleans LA 43,331.49 11,113.85 5.350% N/A 1/6/19 N 9,405,689.44 9,394,575.59 9/6/17 30293281 32 LO Oklahoma City OK 39,021.30 23,438.82 5.608% N/A 2/6/24 N 8,080,432.17 8,056,993.35 9/6/17 30306478 33 LO Boise ID 30,864.00 11,590.17 4.428% N/A 1/6/19 N 8,094,412.93 8,082,822.76 9/6/17 30293159 34 MF Charlotte NC 31,004.70 9,578.39 5.070% N/A 1/5/24 N 7,101,668.89 7,092,090.50 9/5/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30293089 35 MU Washington DC 29,944.04 7,590.43 5.200% N/A 1/6/24 N 6,687,255.47 6,679,665.04 9/6/17 30293257 36 RT Various Various 28,106.72 17,149.90 5.554% N/A 2/6/24 N 5,876,856.52 5,859,706.62 9/6/17 30306479 37 LO Pocatello ID 23,741.54 8,915.52 4.428% N/A 1/6/19 N 6,226,471.29 6,217,555.77 9/6/17 30306480 38 RT Temecula CA 28,273.62 7,422.02 5.481% N/A 1/6/24 N 5,990,490.69 5,983,068.67 9/6/17 30293066 39 SS Fayetteville NC 24,681.11 6,743.64 5.394% N/A 12/6/23 N 5,313,669.31 5,306,925.67 9/6/17 30306475 40 LO Raleigh NC 21,480.92 9,780.90 5.090% N/A 1/6/19 N 4,900,900.64 4,891,119.74 9/6/17 30306488 41 MF Auburn AL 23,289.47 5,853.17 5.234% N/A 12/6/23 N 5,167,335.75 5,161,482.58 9/6/17 30306481 42 LO San Antonio TX 19,175.86 7,200.99 4.428% N/A 1/6/19 N 5,029,073.16 5,021,872.17 9/6/17 30293127 43 MF Atlanta GA 18,388.55 6,678.00 4.670% N/A 1/5/19 N 4,572,685.19 4,566,007.19 9/5/17 30293282 44 MF Vandalia OH 19,785.06 5,396.82 5.369% N/A 2/6/24 N 4,279,419.15 4,274,022.33 9/6/17 30306489 45 MF Las Vegas NV 18,948.97 5,471.08 6.550% N/A 9/6/23 N 3,359,580.36 3,354,109.28 9/6/17 30293147 46 RT Everett WA 14,446.87 3,746.48 5.512% N/A 1/5/24 N 3,043,724.43 3,039,977.95 9/5/17 8 30293259 47 RT Eustis FL 13,570.93 3,734.10 5.347% N/A 2/5/24 N 2,947,407.19 2,943,673.09 9/5/17 30293260 48 RT Horn Lake MS 13,573.14 3,492.54 5.517% N/A 2/5/24 N 2,857,053.07 2,853,560.53 9/5/17 30293190 49 MF Brooklyn NY 6,871.47 4,485.00 4.646% N/A 1/6/24 N 1,717,743.22 1,713,258.22 9/6/17 Totals 4,016,796.57 853,829.69 976,948,939.44 976,095,109.75 13,275,965.62 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI NOI Date Date 30306491 1 Office Sunnyvale CA 110,000,000.00 39,168,664.00 39,496,192.00 30293134 2 Mobile Home Park Various Various 87,505,954.00 7,519,688.41 0.00 30306490 3 Other New York NY 85,000,000.00 0.00 0.00 30306494 4 Office New York NY 70,000,000.00 5,042,932.12 0.00 30293239 5 Multi-Family New York NY 65,000,000.00 0.00 0.00 30293155 6 Office Los Angeles CA 36,385,362.89 4,219,859.82 0.00 30306482 7 Office Albuquerque NM 34,967,818.78 3,857,582.38 3,993,738.70 1/1/17 6/30/17 30293057 8 Multi-Family Various TN 30,705,491.78 3,877,900.31 3,724,413.73 1/1/17 6/30/17 30292948 9 Office Winchester VA 27,811,119.93 2,511,985.00 0.00 30306476 10 Office Santa Monica CA 24,534,221.74 3,634,512.68 0.00 30306483 11 Multi-Family Indianapolis IN 25,631,432.81 2,483,302.55 2,282,558.42 1/1/17 6/30/17 30306472 12 Multi-Family North Charleston SC 24,592,268.72 2,277,193.45 2,334,120.63 1/1/17 3/31/17 30306484 13 Industrial Indianapolis IN 23,676,834.40 2,706,822.77 0.00 30306495 14 Industrial South Brunswick NJ 19,401,498.32 2,039,085.27 0.00 30306473 15 Retail Clarksville IN 17,030,148.29 1,925,979.96 0.00 30306485 16 Lodging Chicago IL 16,073,156.68 2,369,803.84 0.00 30293182 17 Mobile Home Park Orange CA 16,500,000.00 2,187,570.76 0.00 30306486 18 Office Decatur GA 15,316,086.82 0.00 0.00 30306474 19 Industrial Various Various 15,133,045.32 2,180,231.39 0.00 30293177 20 Multi-Family Williston ND 12,138,106.76 816,866.57 295,515.14 1/1/17 6/30/17 30293249 21 Lodging Spartanburg SC 12,953,335.71 0.00 0.00 30293124 22 Lodging Springfield OR 13,279,865.60 2,518,383.88 2,186,450.56 1/1/17 6/30/17 30293185 23 Mixed Use Bronx NY 12,948,036.20 1,477,233.86 0.00 30306493 24 Multi-Family Fort Worth TX 12,623,921.11 1,649,708.99 0.00 30293253 25 Lodging Lafayette LA 12,332,259.98 1,725,674.27 1,460,319.34 1/1/17 6/30/17 30293150 26 Multi-Family Houston TX 12,474,560.48 1,428,937.54 0.00 30293252 27 Multi-Family Dickinson ND 10,662,249.02 (36,814.90) 127,184.37 1/1/17 5/31/17 30293175 28 Multi-Family Bloomington IN 10,579,930.62 1,145,077.03 0.00 30306477 29 Lodging Baton Rouge LA 9,995,916.74 1,436,294.76 0.00 30306487 30 Multi-Family Dallas TX 10,350,000.00 1,367,346.62 0.00 30306492 31 Multi-Family New Orleans LA 9,394,575.59 0.00 0.00 30293281 32 Lodging Oklahoma City OK 8,056,993.35 942,998.07 0.00 30306478 33 Lodging Boise ID 8,082,822.76 1,667,228.22 0.00 30293159 34 Multi-Family Charlotte NC 7,092,090.50 1,196,444.33 1,344,585.24 1/1/17 6/30/17 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI NOI Date Date 30293089 35 Mixed Use Washington DC 6,679,665.04 794,217.00 0.00 30293257 36 Retail Various Various 5,859,706.62 686,210.07 0.00 30306479 37 Lodging Pocatello ID 6,217,555.77 1,147,962.89 0.00 30306480 38 Retail Temecula CA 5,983,068.67 464,570.33 664,372.14 1/1/17 6/30/17 30293066 39 Self Storage Fayetteville NC 5,306,925.67 619,222.25 574,434.02 1/1/17 6/30/17 30306475 40 Lodging Raleigh NC 4,891,119.74 667,309.36 640,701.58 7/1/16 6/30/17 30306488 41 Multi-Family Auburn AL 5,161,482.58 599,908.91 633,428.06 1/1/17 6/30/17 30306481 42 Lodging San Antonio TX 5,021,872.17 742,660.66 687,911.02 1/1/17 6/30/17 30293127 43 Multi-Family Atlanta GA 4,566,007.19 0.00 0.00 30293282 44 Multi-Family Vandalia OH 4,274,022.33 396,704.23 456,417.06 1/1/17 6/30/17 30306489 45 Multi-Family Las Vegas NV 3,354,109.28 690,625.38 0.00 30293147 46 Retail Everett WA 3,039,977.95 437,020.66 0.00 30293259 47 Retail Eustis FL 2,943,673.09 612,186.98 0.00 30293260 48 Retail Horn Lake MS 2,853,560.53 358,908.30 0.00 30293190 49 Multi-Family Brooklyn NY 1,713,258.22 348,337.92 0.00 Total 976,095,109.75 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 27 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 27 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 1 0 2 0 0 0 0 0 4.780896% 57 $12,948,036.20 $0.00 $22,800,355.78 $0.00 $0.00 $0.00 $0.00 $0.00 4.758587% 8/11/17 1 0 2 0 0 0 0 0 4.781185% 58 $12,973,217.17 $0.00 $22,903,227.47 $0.00 $0.00 $0.00 $0.00 $0.00 4.758871% 7/12/17 0 0 2 0 0 0 0 0 4.781472% 59 $0.00 $0.00 $23,005,614.63 $0.00 $0.00 $0.00 $0.00 $0.00 4.759154% 6/12/17 0 0 2 0 0 0 0 0 4.781781% 60 $0.00 $0.00 $23,111,046.75 $0.00 $0.00 $0.00 $0.00 $0.00 4.759458% 5/12/17 0 0 2 0 0 0 0 0 4.782065% 61 $0.00 $0.00 $23,212,454.96 $0.00 $0.00 $0.00 $0.00 $0.00 4.759737% 4/12/17 0 0 2 0 0 0 0 0 4.782370% 62 $0.00 $0.00 $23,316,944.04 $0.00 $0.00 $0.00 $0.00 $0.00 4.760038% 3/10/17 0 0 2 0 0 0 0 0 4.782650% 63 $0.00 $0.00 $23,417,382.38 $0.00 $0.00 $0.00 $0.00 $0.00 4.760313% 2/10/17 0 0 2 0 0 0 0 0 4.782999% 64 $0.00 $0.00 $23,528,119.45 $0.00 $0.00 $0.00 $0.00 $0.00 4.760657% 1/12/17 0 0 2 0 0 0 0 0 4.783275% 65 $0.00 $0.00 $23,627,562.87 $0.00 $0.00 $0.00 $0.00 $0.00 4.760928% 12/12/16 0 0 2 0 0 0 0 0 4.783543% 66 $0.00 $0.00 $23,726,537.93 $0.00 $0.00 $0.00 $0.00 $0.00 4.761193% 11/14/16 0 0 2 0 0 0 0 0 4.783833% 67 $0.00 $0.00 $23,828,683.09 $0.00 $0.00 $0.00 $0.00 $0.00 4.761479% 10/13/16 0 1 1 0 0 0 0 0 4.784098% 68 $0.00 $12,667,613.27 $11,259,097.53 $0.00 $0.00 $0.00 $0.00 $0.00 4.761740% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 27 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30293239 5 0 8/5/17 255,714.70 255,714.70 B 65,000,000.00 0.00 30293177 20 11 9/6/16 72,336.41 952,837.32 6 13 5/12/16 12,715,280.93 3,574.50 30293185 23 1 7/6/17 83,657.56 167,929.34 1 12,998,284.34 0.00 30293252 27 18 2/6/16 75,625.19 1,530,982.89 6 6 2/5/16 11,676,148.17 3,279.50 Totals 4 487,333.87 2,907,464.25 102,389,713.44 6,854.00 Totals By Delinquency Code: Total for Status Code 1 (1 loan) 83,657.56 167,929.34 12,998,284.34 0.00 Total for Status Code 6 (2 loans) 147,961.61 2,483,820.21 24,391,429.10 6,854.00 Total for Status Code B (1 loan) 255,714.70 255,714.70 65,000,000.00 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 27 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term 30293177 20 5/12/16 13 12,138,106.76 MF ND 5.706% 12,715,280.93 218,715.14 6/30/17 0.17 2/6/14 1/6/19 159 30293252 27 2/5/16 6 10,662,249.02 MF ND 5.310% 11,676,148.17 95,084.37 5/31/17 0.08 3/6/14 2/6/24 136 30293147 46 12/12/16 8 3,039,977.95 RT WA 5.512% 3,039,977.95 414,340.66 12/31/16 1.90 2/5/14 1/5/24 315 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 27 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comments from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date 30293177 20 13 8/18/16 6,100,000.00 09/05/2017: The Loan transferred to Special Servicing 5/12/2016 due to the Master Servicer determining an imminent default. The borrower gave notice that it would not be able to continue to make the debt service payments. The loan is due for 10/6/2016. The Borrower has been cooperative providing all requested information and setting up the lock box and turning over all excess cash flow. The Borrower provided a proposal for a loan modification, although it was unacceptable. Midland analyzed the deal and made a counter offer. The Borrower rejected the offer and worked with Midland to have a consensual receiver appointed on 2/13/2017. Midland and the receiver took the property to market on 8/16/2017 with a call for offers scheduled for 9/20/2017. Mi dland inspected the property on 6/13/2016 and found it to be in overall good condition. 30293252 27 6 3/24/17 4,800,000.00 09/05/2017 - Subject property is a 108 unit apartment building located in the Bakken Shale region of North Dakota. Property operations have been impacted by the oil crisis. The Borrower has executed a pre negotiation letter. Midland worked with the Borro wer and negotiated a DPO. Midland was working to close the transaction when the Borrower refused to move forward and requested that the Lender take title to the property. As a result the appointment of Receiver was completed and the receiver took over t he property on 7/24/2017. Midland worked with the Receiver and the Receiver took the property to market for sale on 8/17/2017. 30293147 46 8 11/21/13 5,000,000.00 Loan transferred to Special Servicing due to delinquency. The loan is due for 10/08/2016. See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 27 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comments from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 27 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 487,333.87 2,907,464.25 0.00 16.61 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 27 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 27 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Distribution ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Date Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 27 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 27 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Advances Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) /Excess 16 16,965,295.52 16,073,156.68 0.00 0.00 0.00 0.00 0.00 0.00 16.61 0.00 20 14,061,151.53 12,138,106.76 2,623.45 0.00 0.00 35,398.89 0.00 0.00 0.00 0.00 27 12,840,000.00 10,662,249.02 2,307.10 0.00 0.00 27,652.17 0.00 0.00 0.00 0.00 Totals 43,866,447.05 38,873,512.46 4,930.55 0.00 0.00 63,051.06 0.00 0.00 16.61 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 27 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Refunds Comments Left to Reimburse Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 67,998.22 Total Interest Shortfall Allocated to Trust 67,998.22 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 27 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Maturity Date Note Rate Defeasance Status Cross-Reference Balance 30306486 18 15,316,086.82 12/6/18 4.728 Full Defeasance 30293249 21 12,953,335.71 2/5/19 5.142 Full Defeasance 30306492 31 9,394,575.59 1/6/19 5.350 Full Defeasance 30293127 43 4,566,007.19 1/5/19 4.670 Full Defeasance Totals 42,230,005.31 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 27
